Citation Nr: 0311123	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
regional office.  That decision denied a claim for a rating 
higher than 50 percent for the veteran's service-connected 
schizophrenia.  The Board remanded the case in February 2000 
for additional development.  The case has now been returned 
to the Board for further appellate review.  


REMAND

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  The report of 
the psychiatric examination conducted by the VA in August 
2002 reflects that the veteran is under treatment at the VA 
Mental Hygiene Clinic, and is receiving medication.  
Significantly, however, records from that clinic have not 
been obtained since August 1995.  Accordingly, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Obtain the veteran's treatment 
records from the VA mental hygiene clinic 
in San Juan, Puerto Rico, for any 
treatment for schizophrenia or any other 
psychiatric disorder during the period 
from August 1995 to the present date. 

2.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




